ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer and, pursuant to the parties’ “Stipulation and Agreement,” recommends that the Respondent be suspended from the practice of law until final determination of this case.
And this Court, being duly advised, finds that the recommendation should be accepted and approved and that the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Ned M. Berbeco, is hereby suspended from the practice of law in this state pending a final determination by this Court in the present case.
The Clerk of this court is directed to forward notice of this Order in accordance *1033with the provisions of Admission and Discipline Rule 23, Section 3(d).
All Justices concur.